UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4754


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

NDUBUISI JOSEPH OKAFOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:07-cr-00190-AW-1)


Submitted:    April 17, 2009                  Decided:   May 14, 2009


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pleasant S. Brodnax, III, Washington, D.C., for Appellant. Rod
J.   Rosenstein,  United  States  Attorney,  Sandra  Wilkinson,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dr.       Ndubuisi     Joseph     Okafor          appeals         his     conviction

following his guilty plea to tax evasion in violation of 26

U.S.C.     § 7201       (2006),      filing       false        income      tax        returns       in

violation of 26 U.S.C. § 7206(2) (2006), and health care fraud

in violation of 18 U.S.C. § 1347 (2006).                         The sole issue Okafor

raises on appeal is whether the district court erred by denying

his motion to withdraw his guilty plea.

             We review the district court’s denial of a motion to

withdraw     a     guilty     plea     for    abuse        of     discretion.                  United

States v.    Ubakanma,        215    F.3d     421,       424    (4th       Cir.       2000).        “A

defendant    has       no   absolute      right     to    withdraw         a    guilty         plea.”

United   States        v.   Bowman,    348    F.3d       408,        413   (4th       Cir.      2003)

(internal      citation      and     quotation       marks       omitted).                Once     the

district court has accepted a defendant’s guilty plea, it is

within   the     court’s      discretion          whether       to    grant       a       motion    to

withdraw it.           United States v. Battle, 499 F.3d 315, 319 (4th

Cir. 2007).        The defendant bears the burden of showing a “fair

and just reason” for withdrawing his guilty plea.                                Fed. R. Crim.

P. 11(d)(2)(B); Battle, 499 F.3d at 319.                             “[A] ‘fair and just’

reason   .   .     .   is   one    that    essentially          challenges            .    .   .   the

fairness of the Rule 11 proceeding.”                       United States v. Lambey,

974 F.2d 1389, 1394 (4th Cir. 1992).



                                              2
             In deciding whether to permit a defendant to withdraw

his guilty plea, a district court considers:

      (1)   whether  the  defendant  has   offered  credible
      evidence that his plea was not knowing or otherwise
      involuntary; (2) whether the defendant has credibly
      asserted his legal innocence; (3) whether there has
      been a delay between the entry of the plea and filing
      of the motion; (4) whether the defendant has had close
      assistance of counsel; (5) whether withdrawal will
      cause prejudice to the government; and (6) whether
      withdrawal will inconvenience the court and waste
      judicial resources.

United States v. Moore, 931 F.2d 245, 248 (4th Cir. 1991).

             The record discloses that the district court’s hearing

held pursuant to Fed. R. Crim. P. 11 was extensive, as was the

subsequent       hearing    on    the    motion       to   withdraw.       Further,    we

afford Okafor’s guilty plea a strong presumption of validity.

We   find   no    credible       evidence      of    ineffectiveness       of    counsel,

undue pressure, lack of competence, or actual innocence.

             After   reviewing          the    Moore   factors       and   the   district

court’s     articulated      reasons          for    denying    Okafor’s     motion   to

withdraw, we find no reversible error.                     Accordingly, we affirm.

We   dispense     with     oral    argument         because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                               3